
	

114 HR 3011 IH: Kate’s Law
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3011
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Salmon (for himself, Mr. Sessions, Mr. Weber of Texas, Mr. Zinke, Mr. Franks of Arizona, Mr. Bridenstine, Mr. Lamborn, Mr. Clawson of Florida, Mr. Zeldin, Mr. Gosar, Mr. McClintock, Mr. LaMalfa, Mr. Marino, Mr. Ross, Mr. Calvert, Mr. Jody B. Hice of Georgia, Mr. Brat, Mr. Marchant, Mr. Blum, Mr. Brooks of Alabama, Mr. Babin, Mr. Palmer, Mr. Jones, and Mr. Yoho) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to increase the penalties applicable to aliens who
			 unlawfully reenter the United States after being removed.
	
	
 1.Short titleThis Act may be cited as the Establishing Mandatory Minimums for Illegal Reentry Act of 2015 or as Kate’s Law. 2.Increased penalties for reentry of removed aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended—
 (1)in subsection (a), in the matter following paragraph (2) by striking fined under title 18, United States Code, or imprisoned not more than 2 years, or both and inserting imprisoned not less than 5 years and not more than 6 years; and (2)in subsection (b)—
 (A)in paragraph (1), by striking fined under title 18, United States Code, imprisoned not more than 10 years, or both and inserting imprisoned not less than 5 and not more than 10 years, and may, in addition, be fined under title 18, United States Code;
 (B)in paragraph (2), by striking fined under such title, imprisoned not more than 20 years, or both and inserting imprisoned not less than 5 and not more than 20 years and may, in addition, be fined under such title; and
 (C)in paragraph (4), by striking fined under title 18, United States Code, imprisoned for not more than 10 years, or both and inserting imprisoned for not less than 5 and not more than 10 years and may, in addition, be fined under such title.
				
